FILED
                             NOT FOR PUBLICATION                              DEC 15 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MAY CATACUTAN YONZON                             No. 11-71686
TORRES, AKA May Yonzon Torres,
                                                 Agency No. A042-062-268
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      May Catacutan Yonzon Torres, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her application for

withholding of removal and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Fakhry v. Mukasey, 524 F.3d 1057, 1062

(9th Cir. 2008), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that, even if Torres was a

member of a particular social group, she failed to establish her membership in this

group was at least one central reason for her claimed persecution. See

Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir. 2009) (“[T]o demonstrate

that a protected ground was ‘at least one central reason’ for persecution, an

applicant must prove that such ground was a cause of the persecutors’ acts.”).

Substantial evidence also supports the agency’s finding that Torres failed to

establish it is more likely than not she would be persecuted if returned to the

Philippines. See Fakhry, 524 F.3d at 1066 (evidence did not compel a finding that

it was more likely than not petitioner would be persecuted). Thus, Torres’s

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Torres failed to establish it is more likely than not that she would be

tortured by or with the consent or acquiescence of the government if returned to the

Philippines. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.

                                          2                                       11-71686